SiebeoKee, J.
The complaining witness, on cross-examination, testified to interviews between herself and defendant after she had been informed that the defendant was charged with having forged this deed. She admitted that they had discussed the subject of settling the matter upon a basis of reimbursing her for expenses incurred on account thereof. She also stated that the defendant proposed to pay her $500; that she might accept it if she were permitted to do so under the law; and that the defendant spoke of this arrangement with her at various times before and after his arrest. She denied being the active party in the matter, and claimed that the defendant made the proposal and persisted in the offer. On her cross-examination the court excluded inquiry into the particulars of these various interviews with the defendant. The defendant was permitted to testify to details of them, and stated, in effect, that the complaining witness proposed such settlement, persistently besought him for the $500, and offered in consideration thereof to drop the criminal prosecution. It is urged that the cross-examination was unduly restricted respecting the particulars of these alleged interviews. The complaining witness had given her version thereof. She denied having taken an active part in the matter, and claimed that the defendant, proposed and persisted in making the settlement. It is evident that the court and *212jury were in possession of the essential parts of these interviews, and that the complaining witness’s attitude was sufficiently disclosed to enable the court and jury to judge of the weight of her evidence. A trial court’s judgment of the extent to which details of conversation may be elicited on cross-examination is not to be confined to strict and narrow boundaries. Within this rule, we find no prejudice in limiting cross-examination of this witness so as to exclude some of the particulars of these interviews.
It is further urged that the evidence showing that a bank which, after the alleged forgery by the defendant, had obtained a mortgage from defendant’s wife on the premises involved, and had voluntarily given a quitclaim deed to the complaining witness without consideration, was improperly received. The argument is that the jury probably inferred .from this evidence that the defendant forged the deed. The effect of this deed was to remove the cloud upon the title-which defendant admitted he had wrongfully brought about. It was relevant to the question of defendant’s conduct in dealing with the premises, and hence cannot be held to have-been erroneously admitted in evidence.
It is contended that prejudicial error was committed in the admission of -evidence as to defendant’s general reputation for truth and veracity. It is claimed that the questions propounded to witnesses on this subject were not appropriately framed to elicit information as to his general reputation in this regard. The record shows that the several questions pertaining to this inquiry, when considered together, properly covered the subject of defendant’s general reputation under investigation.
The remarks of the prosecuting attorney made before the jury in summing up the case, which are claimed to have been prejudicial to the defendant’s rights, pertained to a transaction which had been the subject of comment during the trial. The court held that they were responsive to contentions of de*213fendant’s counsel respecting defendant’s knowledge of his right to mortgage the premises under his claim of holding the title under a voluntary conveyance from the complaining witness. The remarks were evidently directed to meet this claim of defendant, and they were not otherwise of an objectionable nature.
'We discover no prejudicial error in the- record.
By the Court. — Judgment affirmed.